DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: antenna arrangement means in claim 1, 3, 9, 11, 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Double Patenting
Claims 1,3-7,9-10 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 10, 11, 14-18 respectively of U.S. Patent No. 10,763,979. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-8, 10, 11, 14-18 of US 10,763,979 teach all the limitations of claims 1,3-7,9-10 and 12-16 as shown in the table below.
Instant Invention
US 10,763,979
1. An antenna apparatus, comprising: an anechoic box having an internal space that is not influenced by a surrounding radio wave environment; a plurality of antennas corresponding to radio signals in a plurality of divided frequency bands set in advance; a reflector that is housed in the internal space and has a predetermined paraboloid of revolution, radio signals transmitted or received by an antenna to be tested provided in a device under test being reflected through the paraboloid of revolution; and antenna 




5. The antenna apparatus according to claim 4, wherein the antenna holding mechanism is provided on a bottom surface of the internal space of the anechoic box, and is formed by the rotating body rotatable along a plane in a horizontal direction by the rotary shaft along a vertical direction.
5. The antenna apparatus according to claim 3, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to the rotary shaft side.
6. The antenna apparatus according to claim 4, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to the rotary shaft side.



7. The antenna apparatus according to claim 4, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to an opposite side to the rotary shaft side.
7. The antenna apparatus according to claim 3, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving surface of the antenna is perpendicular to a beam axis of the radio signal.
8. The antenna apparatus according to claim 4, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving surface of the antenna is perpendicular to a beam axis of the radio signal.
9. The antenna apparatus according to claim 1, wherein the antenna arrangement means includes: an antenna holding mechanism that has a first slide mechanism that holds a plurality of antenna pedestals, on which the antennas are provided, so as to be slidable in one direction while maintaining a predetermined interval and a second 






14. The antenna apparatus according to claim 5, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to the rotary shaft side.
13. The antenna apparatus according to claim 4, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to an opposite side to the rotary shaft side.
15. The antenna apparatus according to claim 5, wherein the antenna holding mechanism holds each of the antennas such that a receiving surface of each of the antennas is directed to an opposite side to the rotary shaft side.
14. The antenna apparatus according to claim 4, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving 


17. The antenna apparatus according to claim 6, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving surface of the antenna is perpendicular to a beam axis of the radio signal.
16. The antenna apparatus according to claim 6, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving surface of the antenna is perpendicular to a beam axis of the radio signal.
18. The antenna apparatus according to claim 7, wherein, in a case where each of the antennas is stopped at the focal position, the antenna holding mechanism holds the antenna so as to face the reflector at an angle at which a receiving surface of the antenna is perpendicular to a beam axis of the radio signal.


Allowable Subject Matter
Claims 2, 8, 11 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2, the closest prior art of record Foegelle US Patent Application Publication 2010/0285753 does not fairly teach nor render obvious the limitations “wherein the antenna to be tested uses a radio signal in a specified frequency band, the divided frequency bands are partial frequency bands of a predetermined spurious frequency band from a frequency band lower than the specified frequency band to a frequency band higher than the specified frequency band, and the anechoic box further includes: a test antenna that uses a radio signal in the specified frequency band; a simulation measurement device that outputs a test signal to the device under test through the test antenna, receives a measurement target signal output from the device under test, to which the test signal has been input, through the test antenna, and measures a radio signal in the specified frequency band based on the received measurement target signal; and a signal analysis device that receives a radio signal in the spurious frequency band, which is output together with the measurement target signal from the device under test to which the test signal has been input, through each of the antennas corresponding to the divided frequency bands and analyzes a frequency distribution and power of the received radio signal in the spurious frequency band” as recited in the claim. Claims 8, 11 & 17 depend from claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845